Citation Nr: 0603386	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury with facial scars, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to January 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's facial scars are not manifested by 
adhesion, elevation, depression, distortion of features, 
asymmetry, interference with function, atrophy, keloiding, 
abnormal texture, tenderness, instability, or disfigurement 
per se, and they are well-healed, match the skin color, and 
each is, at most, one inch.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a head injury with facial scars have not been 
met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for residuals of a head injury with 
facial scars.  In this context, the Board notes that a 
substantially complete application was received in March 
2003.  In April 2003, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Although the veteran was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the April 2003 notice comports with 
the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
have been obtained.  A VA compensation examination was 
conducted in May 2003.  Two other VA compensation 
examinations were scheduled for June 2003 and April 2004, but 
the veteran did not appear for either examination.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is currently service connected for residuals of a 
head injury with facial scars.  The veteran alleges that he 
should be given an increased rating to compensate for the 
worsening of his symptoms.  

The veteran currently has a 10 percent disability rating 
under Diagnostic Code (DC) 7800 for facial scarring.  Under 
DC 7800, a 10 percent rating is provided when there is one 
characteristic of disfigurement.  A 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or with four or five characteristics 
of disfigurement.  An 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation, are:
	Scar 5 or more inches (13 or more centimeters) in length
	Scar at least one-quarter inch (0.6 centimeter) wide at 
widest part
	Surface contour of scar elevated or depressed on 
palpation
	Scar adherent to underlying tissue
	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 
square centimeters)

	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding six square inches (39 square centimeters)
	Underlying tissue missing in an area exceeding six 
square inches (39 square 
centimeters)
	Skin indurated and inflexible in an area exceeding six 
square inches (39 
square centimeters)  (Note 1)

A May 2003 VA compensation examination noted three scars on 
the veteran's face, which resulted from an in-service 
assault.  The examiner stated that none of the scars had any 
severe disfigurement per se and none were tender.

The examination record noted two scars located about the eye, 
with one on the right temple, and one lateral to the right 
eye.  Both scars were approximately one inch, though possibly 
slightly shorter.  The examiner noted that the scars were 
well-healed and they matched the skin color fairly well.  The 
scars were not keloided or adherent.  They did not interfere 
with any function and there was no atrophy.  The scars were 
also noted to not be shiny, scaly, or unstable.  There was no 
elevation or depression.  The scars were not deep or 
inflamed.  Finally, the scars neither "distorted any 
features nor caused any asymmetry other than the fact that 
they were just there."

The examiner also noted another scar on the veteran's chin, 
below the lower lip.  This scar was measured to be 
approximately one-half to three-quarters of an inch.  It was 
well-healed and matched the skin color.  It was not elevated 
or depressed.  It had not atrophied or keloided.  It was not 
adherent.  It did not interfere with the functions of any 
part.

The veteran also showed the examiner several other small 
scars on his scalp, but the examiner found them to be 
completely covered by the veteran's hair, well-healed, and 
non-keloided, with no abnormal function.  

Based on the May 2003 VA examination, a rating above 10 
percent is not warranted under DC 7800.  There is no visible 
or palpable tissue loss, no gross distortion or asymmetry of 
one feature or paired set of features, and no showing of any 
characteristics of disfigurement.  

The Board has also considered whether the residuals of head 
trauma should be rated under any other diagnostic code.  The 
records indicate that the veteran contends that he suffers 
from mental and neurological complications stemming from his 
head injury.  A neurological examination and a cranial nerve 
examination were scheduled for November 2003, but the veteran 
failed to appear.  Neurological, eye, and mental disorder 
examinations were subsequently scheduled for April 2004.  
Again, the examinations were cancelled because the veteran 
failed to appear.  The most recent neurological rating 
examination, conducted in January 2001, noted that the 
veteran's cranial nerves and calvarium were intact and there 
was no evidence of intracranial abnormality.  The Board finds 
that the existing record does not provide sufficient evidence 
to warrant rating under any additional diagnostic codes.  

In light of the foregoing, the Board finds that the veteran's 
service-connected residuals of a head injury with scarring is 
only entitled to a 10 percent rating under DC 7800.  There 
are no other applicable rating codes.  


ORDER

A rating in excess of 10 percent for residuals of a head 
injury with facial scarring is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


